DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Nowhere in the specification is the limitation “wherein an inner surface of one of the slit formation portions (23) that is facing an inner surface of the other one of the slit formation portions (23) is parallel to the inner surface of the other one of the slit formation portions (23) when viewed in a direction perpendicular to a side surface of the slit formation portions (23).” supported. There is no way of telling from the drawings if the inner surface’s are parallel to a surface of the tubular body.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Nowhere in the specification is the limitation “wherein a surface of the step between each of an outer edge of the slit formation portions and the outer edge of each of the neck portions is parallel to an end surface of the tubular body when viewed in a direction perpendicular to a side surface of the slit formation portions” supported. There is no way of telling from the drawings if the surface is parallel to a surface of the tubular body.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “closer to a tip end of the ophthalmic forceps” in line 5. This limitation is indefinite because it is unclear what the term “closer” is related to. For examination purposes, this is being interpreted as closer in relation to the tubular body. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan (20190357928).

As to claim 1, Hassan discloses: Ophthalmic forceps (device of figures 1-4D) comprising: a tubular body (250); a pair of neck portions (see figure below); a pair of slit formation portions (see figure below) provided on an end of the neck portions (seen as closer to the tip thus on the tip end side) closer to a tip end of the ophthalmic forceps (see 112 interpretation above and attached figure below, seen as being closer to an end than to the tubular body); a pair of gripping portions (see figure below) provided at the tip end of the ophthalmic forceps (see figure below); and substantially S-shaped portions formed at portions extending from the neck portions to the slit formation portions (see figure below), wherein when the tubular body slides to house an entirety of the neck portions in an inner cavity of the tubular body (see figures 3a-3b), entire gripping surfaces of the gripping portions are in surface contact with each other from the tip end of the ophthalmic forceps (130, see figure 3B, the entire gripping surfaces touch), and a slit is formed between the pair of slit formation portions (see space between slit formation portions in figures 1-3B), each substantially S-shaped portion includes a first curved portion (see second figure below) curving outward from a center axis (axis running down center of device) of the tubular body and a second curved portion (see second figure below) curving inward to the center axis of the tubular body and positioned on a gripping portion side (see second figure below), a thickness of each slit formation portion is greater than a thickness of each neck portion (slit portion at its thickest point is thicker than the neck portion, see first figure below), at a position of connection between each neck portion and each slit formation portion, a step (115) at an opposite side to the slit is formed due to a difference in the thickness between the each slit formation portion and the each neck portion (see figure below), 

    PNG
    media_image1.png
    948
    1212
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    884
    900
    media_image2.png
    Greyscale

Hassan fails to directly disclose: in a state in which the gripping surfaces are in surface contact with each other, a distance from the center axis of the tubular body to an outer edge of each neck portion 16at an end surface position of the tubular body is equal to or less than a radius of the inner cavity of the tubular body, and is greater than a distance obtained by subtraction of a height of the step from the radius of the inner cavity of the tubular body.
It would have been obvious to one of ordinary skill in the art to have made the distance from the center axis of the tubular body to an outer edge of each neck portion 16at an end surface position of the tubular body and equal to or less than a radius of the inner cavity of the tubular body, and greater than a distance obtained by subtraction of a height of the step from the radius of the inner cavity of the tubular body when the gripping surfaces are in surface contact with each other in order to fit the particular procedure being done since this claimed dimension of the forceps arms does not change the arms ability to interact with tissue. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0011, 0020, 0035, 0037, 0039 and 0042 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 
Hassan further fails to directly disclose: a length in a direction from the tip end of the ophthalmic forceps to a base end of the gripping surfaces is longer than a length of the slit formation portions (23) in a width direction.
It would have been obvious to one of ordinary skill in the art to have made the length in a direction from the tip end of the ophthalmic forceps to a base end of the gripping surfaces longer than the length of the slit formation portions in a width direction
in order to fit the particular procedure being done (fit the tissue that needs to be grabbed) since this claimed dimension of the forceps arms does not change the arms ability to come in contact with each other and engage tissue. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0006 and 0027 of applicants Pgpub specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 2, Hassan discloses the invention of claim 1, Hassan fails to directly disclose: wherein the height of the step is equal to or less than a thickness of the tubular body.
It would have been obvious to one of ordinary skill in the art to have made the height of the step equal to or less than a thickness of the tubular body in order to fit the particular procedure being done since this claimed dimension of the forceps arms does not change the arms ability to interact with tissue. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0021 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. Examiner notes the steps of Hassan are able to act as stops. 

As to claim 3, Hassan discloses the invention of claim 1, Hassan fails to directly disclose: wherein an inner surface of one of the slit formation portions that is facing an inner surface of the other one of the slit formation portions is parallel to the inner surface of the other one of the slit formation portions when viewed in a direction perpendicular to a side surface of the slit formation portions.
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the jaws of Hassan so that an inner surface of each slit formation portion is parallel to each other when viewed in a direction perpendicular to a side surface of the slit formation portions, since a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hassan (20190357928) in view of Scott (5,527,313).

As to claim 4, Hassan discloses the invention of claim 1, Hassan fails to directly disclose: wherein a surface of the step between each of an outer edge of the slit formation portions and the outer edge of each of the neck portions is parallel to an end surface of the tubular body when viewed in a direction perpendicular to a side surface of the slit formation portions.
In the same field of endeavor, namely medical forcep devices, Scott teaches a similar jaw assembly (64) which includes a camming jaw closing structure (69) with a step (see outer surface facing distal end of device in figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the jaw closing structure of Hassans jaws that enables the outer tubular body to slide over the jaws and close them together for the camming ramp/ledge closing structure of Scott since these mechanisms perform the same function of allowing an outer tube to engage and slide over as pair of jaws to close them and engage tissue. Simply substituting one jaw closing structure for another would yield the predicable result of allowing a user to manipulate an outer tube to engage and close a set of jaws. See MPEP 2143.
Examiner further notes it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camming structure of the combined device so that the outer surface of the step (see in figure below) was parallel to an end surface of the tubular body when viewed in a direction perpendicular to a side surface of the slit formation portions, since a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). 



    PNG
    media_image3.png
    636
    421
    media_image3.png
    Greyscale

 Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. As to applicants arguments regarding that the claimed “a distance from the center axis of the tubular body to an outer edge of each neck portion at an end surface position of the tubular body is equal to or less than a radius of the inner cavity of the Page 2 of 8Appl. No. 17/022,854 Reply to Office action of June 7, 2022 tubular body, and is greater than a distance obtained by subtraction of a height of the step from the radius of the inner cavity of the tubular body” provides unexpected results, examiner disagrees. Applicant has given no evidence to why the prior art does not meet the claim limitation or how the prior art does not provide this advantage once modified. Furthermore, a comparison with the closest prior art (Hassan) was not provided per MPEP 716.02(e). As seen in figure 3B of Hassan, the gripping surfaces come into full surface contact just as applicant’s invention does. As claimed, the Hassan reference meets all the current structure. Furthermore, the applicant has merely given an advantage to having the claimed proportions on the device. This does not amount to criticality because there are other arrangements that are possible in the applicant’s specification, resulting in different dimensions of the device. Applicant has submitted no evidence as to why the claimed limitations provide unexpected results. Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. MPEP 716.01(c)
Examiner notes claiming the closing position of the jaws and how they contact differently as a result of the dimensions claimed (shown in figures 3b-3c) would more clearly encompass this claimed idea. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771